Citation Nr: 1632415	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2008 Board of Veterans' Appeals (Board) decision denying entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970.

This matter is currently before the Board as an original action on the November 2009 motion of the Veteran in which he alleges CUE in a September 2008 Board decision which denied a claim seeking entitlement to service connection for a back disorder.


FINDING OF FACT

The September 2008 Board decision denying entitlement to service connection for a back disorder is being vacated by a decision of the Board issued concurrently with this decision, and there is no longer a case or controversy as to the issue of whether there was CUE in the September 2008 decision.


CONCLUSION OF LAW

The Board, having vacated its September 2008 decision, is precluded from reaching the merits of motion alleging CUE in the September 2008 decision; therefore the CUE motion must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 20.1400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed above, in a decision issued concurrently with the present decision,  the Board is vacating its September 2008 decision denying service connection for a back disorder.  The vacatur has the legal effect of nullifying the September 2008 decision by the Board denying service connection for a back disorder.  Consequently, the Veteran's November 2009 motion has been effectively rendered moot by the Board's action as there is no longer a case or controversy as to the issue of whether there was CUE in regards to the September 2008 Board decision. 

For the foregoing reasons, the Board must dismiss the Veteran's motion alleging CUE in the September 2008 Board decision, as an adjudication on that motion is precluded as a matter of law.  38 C.F.R. § 20.1400.


ORDER

The motion as to whether there was CUE in a September 2008 Board of Veterans' Appeals (Board) decision denying entitlement to service connection for a back disorder is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


